DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: Ia (claims 1-12, drawn to CO2 and H2S removal methods employing a bimetallic MaMb-comprising MOF, wherein Ma is selected from a list of periodic groups and Mb is selected from a list of enumerated metals) and Ib (claims 13-18, drawn to CO2 and/or H2S removal methods employing NiAlF5O(pyrazine)2). The species are independent or distinct because they have materially different structural characteristics. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the species have acquired a separate status in the art in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one species would not likely be applicable to another; &/or
(e) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a 11-30-21 telephone conversation with Lisbeth Robinson, Esq. a provisional election was made without traverse to prosecute the invention of Species Ia, claims 1-12.  must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by Examiner per 37 CFR 1.142(b) as being drawn to a non-elected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 10,328,380 (2019) (“’380”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences.  Note: since the instant application is not a DIV of ‘380’s Appl’n No. 15/564,935, the provisions/protections of 35 U.S.C. 121 do not apply.  See MPEP 804.01, citing Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004).
Regarding instant claims 1-5, ‘380 claims a method of removing H2S and CO2 from a fluid by contacting the fluid with an MOF of formula [MaMbF6-n(O/H2O)w(Ligand)x(solvent)y]z, wherein Ma is Ni+2, Mb is Al+3 (a Group IIIA metal), Fe+3 (a Group VIII metal), V+3 (a Group VB metal), or Nb+5 (same), w = 1, the Ligand is pyrazine (“pyr”, a difunctional ligand, which is considered to qualify as a polyfunctional ligand as claimed), solvent is a guest molecule, x = 2, yfn1 = 0 to 4, and z ≥ 1.  See ‘380 at, e.g., clm. 1.  Note that ‘380 specifically claims NiNbF6-n(O/H2O)w(Ligand)x(solvent)y, wherein n = w = 1, x = 2, and y = 0 to 4.  See ‘380 at clm. 17.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an MOF such as NiNbF6-n(O/H2O)w(Ligand)x(solvent)y, wherein n = w = 1, x = 2, and y = 0 to 4 in ‘380’s claimed method- the ordinarily-skilled artisan would reasonably be expected to be able to follow ‘380’s claimed teachings and suggestions.  MPEP 2143 E & G; MPEP 2144.07.
instant claims 6-12, ‘380 so claims.  See ‘380 at, respectively, clms. 7, 14, 15, 2 or 9, 3, 10-12, and 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites pyridine, pyrrole, and quinoline as choices for its Ligand species.  However, these molecules are only monofunctional organic ligands (as they have only one heteroatom each, acting as a functional group, and no other functionalities/functional groups), contrary to the requirement of claim 1 (from which claim 3 depends) that “the Ligand is a polyfunctional ligand”.
MPEP 608.01(n)III states that “The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends[, according to 35 U.S.C. 112(d)/4th par.,] or in other words that it shall not conceivably be infringed by anything See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).  Since claim 3 may be infringed without necessarily also infringing claim 1, i.e. if the MOF’s Ligand is pyridine, pyrrole, or quinoline, claim 3 is rejected under 35 U.S.C. 112(d)/4th par. for being an improper dependent claim.

Claim 8 recites “chemically interacting with one or more open metal sites” of the MOF, but does not state that the MOF has open sites.  Claim 8 is thus rejected under 35 U.S.C. 112(b)/2nd par. as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  MPEP 2172.01.  The omitted element is: denoting that the MOF employed within the claimed method has open sites.  Should applicant argue that such open sites are an implicit &/or inherent feature of the MOF employed (and would thus necessarily be present therein), claim 8 would then be rejected under 35 U.S.C. 112(d)/4th par. for not further limiting claim 1 (its base claim).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


/DANIEL BERNS/ March 11, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: ‘380’s claim 1 erroneously recites “v is 0 to 4”; it should instead read “y is 0 to 4”.  Indeed, ‘380’s claims 16-17 correctly recite “y is 0 to 4”.  Since the error in ‘380’s claim 1 is due to the USPTO’s Publications Branch (claim 1 clearly recites “y is 0 to 4” in the prosecution history of ‘380’s corresponding Appl’n No. 15/564,935), applicant may request a Certificate of Correction, free of charge.  See 35 U.S.C. 254; 37 CFR 1.322; MPEP 1480.